Herlihy, J.
Appeal from an order which denied plaintiffs’ motion and defendant’s cross motion for summary judgment. The defendant, owner of a newspaper, published an article that the plaintiffs had been arrested as the result of an altercation at a Montieello bar. In a comprehensive decision (49 Misc 2d 84) Mr. Justice Bookstein at Special Term found that from an examination of the affidavits there was a triable issue of fact as to whether the plaintiffs had been arrested and, as to the alleged arrest, the published article was not privileged under section 74 of the Civil Rights Law. Order affirmed, without costs.
Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.